Title: To Thomas Jefferson from Lanchon Frères & Cie., 29 September 1788
From: Lanchon Frères & Cie.
To: Jefferson, Thomas


          L’Orient, 29 Sep. 1788. Have turned up three sets of exchange from the United States on its Commissioner in Paris, dated 19 and 27 Dec. 1781 and 10 Jan. 1782, amounting to 84 dollars, which had been “laid by until lately”; presented them to Mr. Grand for payment; Grand allowed them to be protested “for want of advice”; this “leaves doubts whether said Bills will be paid in France or Should be sent back to America”; ask whether TJ can give advice for their payment.—Would also like to know whether an American consul will soon be sent to France; the tobacco trade particularly labors under the difficulty of having no representative to whom remonstrances can be made. “The Underlings of the Farm for Instance prevents now Irish Vessels under 50 Tons which is the properst for the Smuggling Trade, from lading Tobacco in this port, although called free, which prejudices much the Interest of America, as well as the Commerce of this Place.”
        